Exhibit 10.1




May 14, 2019


Watford Re Ltd.
P.O. Box HM 2069
Hamilton HM HX
Bermuda
Attn: Chief Financial Officer




Ladies and Gentlemen:


Ref: Standby Letter of Credit Facility
Reference is made to that certain facility letter dated May 19, 2014 (as amended
and modified by letter amendments dated May 27, 2014, May 18, 2015, May 19, 2016
and May 17, 2017 and May 16, 2018 and that certain amending, accession and
withdrawal agreement dated August 21, 2018), by and between Lloyds Bank
Corporate Markets plc (the “Bank”, “us” or “we”) and Watford Re Ltd. (the
“Applicant” or “you”), an exempted company with limited liability organized
under the laws of Bermuda for the issuance and amendment of standby letters of
credit for its account (as so amended, the “Facility Agreement”; capitalized
terms used herein and not defined herein shall have the meanings assigned in the
Facility Agreement) pursuant to which the Bank acting through its New York
Branch established a Facility currently with a Facility Amount in the principal
amount of One Hundred Million United States Dollars ($100,000,000) to the
Applicant.
1.You have requested that we amend and extend the Scheduled Termination Date.
We are pleased to advise that the Scheduled Termination Date is amended and
extended to May 16, 2020.
2.This agreement shall be effective as of May 16, 2019 ("Effective Date").
3.The Applicant represents and warrants that, as of the effective date of this
amendment agreement, no Event of Default under the Master Agreement nor any
event or circumstance which with the giving of notice or lapse of time or both
could become an Event of Default under the Master Agreement has occurred and is
continuing.
4.The Applicant hereby affirms its obligations under that certain Pledge and
Security Agreement dated May 19, 2014 (the “Pledge”) and agrees and affirms that
the Pledge continues to be in full force and effect and is hereby and upon
effect of this amendment ratified and confirmed in all respects and shall apply
to the Facility Agreement as amended, supplemented or otherwise modified from
time to time.
5.Notwithstanding any other term of the Facility Agreement or any other
agreement, arrangement or understanding between the Bank and the Applicant (each
a “Party”) each Party acknowledges and accepts that any liability of any Party
which is a Financial Institution to any other




--------------------------------------------------------------------------------



Party under or in connection with the Facility Agreement may be subject to
Bail-In Action by the relevant Resolution Authority and acknowledges and accepts
to be bound by the effect of:
(a)any Bail-In Action in relation to any such liability, including (without
limitation): (i) a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability; (ii) a conversion of all, or part of, any such liability
into shares or other instruments of ownership that may be issued to, or
conferred on, it; and (iii) a cancellation of any such liability; and
(b)a variation of any term of the Facility Agreement to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.
“Article 55 BRRD” means Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of a Financial
Institution.
“Bail-In Legislation” means (a)     with respect to any EEA Member Country
implementing Article 55 BRRD, the implementing law for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule; and
(b) with respect to the United Kingdom (to the extent that the United Kingdom is
not such an EEA Member Country), the U.K. Bail-In Legislation.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
“Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country or the United Kingdom (to the extent that
the United Kingdom is not an EEA Member Country) which is subject to the
supervision of a Resolution Authority, (b) any entity established in an EEA
Member Country or the United Kingdom (to the extent that the United Kingdom is
not an EEA Member Country) which is a parent of an institution described in
clause (a) of this definition, or (c) any financial institution established in
an EEA Member Country or the United Kingdom (to the extent that the United
Kingdom is not an EEA Member Country) which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country or the
United Kingdom (to the extent that the United Kingdom is not an EEA Member
Country) (including any delegee) having responsibility for the resolution of any
Financial Institution.
“U.K. Bail-In Legislation” means (to the extent that the United Kingdom is not
an EEA Member Country which has implemented, or implements, Article 55 BRRD)
Part I of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).



--------------------------------------------------------------------------------



“Write-down and Conversion Powers” means (a) with respect to any Resolution
Authority for an EEA Member Country, the write-down and conversion powers of
such Resolution Authority from time to time under the Bail-In Legislation for
the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule; and (b) with respect to the
Resolution Authority for the United Kingdom (to the extent that the United
Kingdom is not such an EEA Member Country), the write-down and conversion powers
of such Resolution Authority from time to time under the U.K. Bail-In
Legislation.
6.All other provisions of the Facility Agreement shall remain in full force and
effect. Upon the effectiveness of this amendment agreement, any reference in a
Related Document to the “Facility Agreement” shall mean and be a reference to
the Facility Agreement as previously amended and as amended hereby.
7.The Bank is also pleased to advise you that at any time, and from time to time
prior to the Scheduled Termination Date, you may request an increase in the
Facility Amount in an amount up to an aggregate of $50,000,000 (“Accordion
Request”). The Bank may consider, in its sole discretion, each such Accordion
Request but the Bank shall not be obligated to consent to any such Accordion
Request. Any such increase in the Facility Amount to which the Bank may consent
shall be subject to such terms and conditions as are mutually satisfactory and
as may be otherwise required by the Bank.
In connection with any such increase in the Facility Amount, you shall be
required to deliver to the Bank customary documentation, including but not
limited to, those required by the conditions precedent provided for in the May
19, 2014 Standby Letter of Credit Facility (as such agreement has been amended
or otherwise modified). At the Bank’s discretion, the Bank may accept a
certificate of a senior officer attesting to certain of the foregoing customary
documentation otherwise requested (such senior officer’s certificate shall not
cover a favorable opinion of counsel to the Applicant).
8.This agreement may be executed by the parties hereto individually, or in any
combination of the parties hereto, in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. A “PDF” copy of the foregoing shall operate as an original.
9.The amendment agreement shall be governed by and construed under the laws of
the State of New York.
10.Please provide the Bank with a certificate of an officer of the Applicant
certifying that there remains in full force and effect that resolution of the
Directors of the Applicant (previously provided to the Bank) which authorized
the execution and delivery of the Related Documents and amendments thereto.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------




Yours sincerely,
 
 
LLOYDS BANK PLC
 
 
By:
/s/ Kamala Basdeo
 
Name: Kamala Basdeo
 
Title: Assistant Manager
 
Transaction Execution
 
Category A
 
B002
 
 
By:
/s/ Tina Wong
 
Name: Tina Wong
 
Title: Assistant Manager
 
Transaction Execution
 
Category A
 
W011



Acknowledged and agreed as of the 14 day of May, 2019


WATFORD RE LTD
 
 
By:
/s/ Robert Hawley
 
Name: Robert Hawley
 
Title: CFO





4